Per Curiam:
It is obvious that the paragraph numbered 8 included in the counterclaim herein refers, to all the stock delivered to the plaintiff under the alleged contract between him and the defendant, and, therefore, a bill of particulars thereof is unnecessary. The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.